COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-07-446-CR





JAMES RANDY BANDY	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY



------------



 MEMORANDUM OPINION
(footnote: 1)


------------

Appellant James Randy Bandy attempts to appeal from the trial court’s judgment sentencing him to thirty-five years’ confinement for the offense of aggravated sexual assault of a child under fourteen years of age.  Because we do not have jurisdiction, we dismiss the appeal.

The trial court imposed sentence on October 10, 2007.  Appellant did not file a motion for new trial; thus, his notice of appeal was due November 9, 2007.  
See 
Tex. R. App. P.
 26.2(a).  Appellant filed his notice of appeal on November 27, 2007, eighteen days late.  
See id
.  On December 14, 2007, we notified Appellant that because of the apparent untimeliness of the appeal, we would dismiss unless he or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal on or before December 27, 2007.  We have not received a response.

A notice of appeal that complies with the requirements of rule 26 is essential to vest this court with jurisdiction.  
See Olivo v. State
, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996); 
see also Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  Because Appellant failed to timely file his notice of appeal, we have no basis for jurisdiction over this appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a), 43.2(f).

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P
. 47.2(b)



DELIVERED: February 28, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.